  Case: 5:18-cv-00443-DCR Doc #: 17 Filed: 11/29/18 Page: 1 of 3 - Page ID#: 60




                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                            CENTRAL DIVISION (at LEXINGTON)
                                    Electronically Filed


MICHAEL L. SMITH,                                   )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )         Case No. 5:18-cv-00443-DCR
                                                    )
LIFE INSURANCE COMPANY OF NORTH                     )
AMERICA, d/b/a                                      )
CIGNA GROUP INSURANCE                               )
                                                    )
               Defendant.

                             JOINT NOTICE OF SETTLEMENT

                                         *** *** *** ***

       Plaintiff, Michael L. Smith, and Defendant, Life Insurance Company of North America

(“LINA”) (collectively “the Parties”), by and through their respective counsel, hereby jointly

notify the Clerk and the Court pursuant to Local Rule 54.1 that the Parties reached a settlement in

principle in this matter. The Parties respectfully ask the Court to allow forty-five (45) days to

finalize the settlement, and to stay any pending deadlines during such time. Once the settlement is

finalized, the Parties propose that they shall submit a Joint Stipulation of Dismissal.
Case: 5:18-cv-00443-DCR Doc #: 17 Filed: 11/29/18 Page: 2 of 3 - Page ID#: 61




                                         Respectfully submitted,

                                         /s/ Elizabeth A. Thornsbury
                                         M. AUSTIN MEHR
                                         ELIZABETH A. THORNSBURY
                                         Mehr, Fairbanks & Peterson
                                         Trial Lawyers, PLLC
                                         201 West Short Street, Suite 800
                                         Lexington, Kentucky 40507
                                         Telephone: 859-225-3731
                                         Facsimile: 859-225-3830
                                         Email: amehr@austinmehr.com
                                         Email: elizabeth@austinmehr.com
                                         Counsel for Plaintiff

                                         and

                                         /s/ Mitzi D. Wyrick (with permission)
                                         David A. Calhoun
                                         Mitzi D. Wyrick
                                         WYATT, TARRANT & COMBS, LLP
                                         500 West Jefferson Street, Suite 2800
                                         Louisville, Kentucky 40202-2898
                                         Telephone: (502) 589-5235
                                         Facsimile: (502) 589-0309
                                         Email: dcalhoun@wyattfirm.com
                                         Email: mitziwyrick@wyattfirm.com
                                         Counsel for Defendant,
                                         Life Insurance Company of North America




                                     2
  Case: 5:18-cv-00443-DCR Doc #: 17 Filed: 11/29/18 Page: 3 of 3 - Page ID#: 62




                                CERTIFICATE OF SERVICE

    I hereby certify that on November 29, 2018, I electronically filed the foregoing with the Clerk
of the Court by using the CM/ECF system, which will send a notice of electronic filing to the
following registered participants:

   •   David A. Calhoun
       dcalhoun@wyattfirm.com,sneely@wyattfirm.com
   •   M. Austin Mehr
       amehr@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       pgf@austinmehr.com,shall@austinmehr.com
   •   Elizabeth Ann Thornsbury
       elizabeth@austinmehr.com,amlopsc@yahoo.com,knolen@austinmehr.com,
       shall@austinmehr.com
   •   Mitzi Denise Wyrick
       mitziwyrick@wyattfirm.com,lmattingly@wyattfirm.com

Manual Recipient List:

   •   No manual recipients




                                                     /s/ Elizabeth A. Thornsbury
                                                     ELIZABETH A. THORNSBURY




                                                3
